           Case 1:20-cv-09767-LGS Document 8 Filed 01/15/21 Page 1 of 1
                                                                       108-26 64th Avenue, Second Floor
                                                                       Forest Hills, NY 11375
                                                                       Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                 E-mail: marskhaimovlaw@gmail.com




                                                                       January 14, 2021
                                   The application is GRANTED. The initial pre-trial conference is hereby
 VIA ECF                           adjourned from January 21, 2021 to February 4, 2021, at 10:30 A.M. The
 Hon. Judge Schofield              materials for the conference, as outlined in the Order at Dkt. No. 5, shall be
 United States District Judge      filed by January 28, 2021. The parties shall call (888) 363-4749 and use
 Southern District of New York     Access Code 558-3333. The time of the conference is approximate, but the
 40 Foley Square                   parties shall be ready to proceed at that time.
 New York, NY 10007
                                   SO ORDERED.            Dated: January 15, 2021               New York, New York

        Re: Paguada v. Diamond Products, LLC
        Case No. 1:20-cv-09767-LGS

 Dear Judge Schofield,

         The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the above-
 referenced matter.
         The initial conference is set for January 21, 2021. An affidavit of service was filed on the
 docket showing Defendant was served on January 4, 2021 and their answer is due on January 25,
 2021.
         Accordingly, the undersigned is requesting an adjournment of the upcoming conference,
 to allow time for Defendant to appear or otherwise respond to the complaint.
         Thank you for your time and consideration of the above request.

                                                                      /s/Mars Khaimov
                                                                      Mars Khaimov, Esq., Principal
                                                                      Mars Khaimov Law, PLLC
